*509Order
Per Curiam:
Michael Hudson appeals the denial, following an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. Hudson claims that the motion court clearly erred in denying his claim that trial counsel was ineffective for conceding during closing argument that Hudson discarded the gun that was later identified as the gun used in the crime. Hudson argues that, to the extent counsel’s actions were based upon trial strategy, the strategy was unreasonable. Finding no error, we affirm. Rule 84.16(b).